Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment filed 1/29/2021 has been received and entered into the present application.
As reflected by the attached, completed copy form PTO/SB/08A, the Examiner has considered the cited references.
Applicant’s arguments filed 1/29/2021 have been fully considered.  Rejections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections presently being applied to the instant application.

Status of Claims
Claims 1, 10-14, 30-35, 45-46, 70-73, 85, 87-91 and 155-156 are pending.
Claim 14 remains withdrawn.
Claims 1, 10, 13, 30-35, 45-46, 70-73, 85, 87-91 and 155-156 are currently under examination and the subject matter of the present Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 45-46, 89-90 and 155-156 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification and claims as originally fail to provide adequate written description for the following subject matter: “a deleterious somatic mutation” and “a loss of ATM signaling and a deleterious somatic mutation in p53.” 
Upon review of the instant specification, there seems to be no disclosure of these limitations.  At best, paragraph [00211] of the specification teaches the TP53 Y220C missense deleterious somatic mutation.  There is no disclosure drawn to a deleterious somatic mutation generically nor is there teaching drawn to both the presence of this mutation and a loss of ATM signaling.
  A review of this disclosure does not appear to lend support for the aforementioned limitations.  While it is recognized that adequate written description of a limitation is not required to be stated in haec verba in the specification or claims as originally filed, adequate written support for all claim limitations must arise from either an explicit or an implicit suggestion by the disclosure to show that such a concept as now claimed was actually in possession of the Applicant at the time of the invention.  
MPEP §2163 states, “The courts have described the essential question to be addressed in a description requirement issue in a variety of ways.  An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.”  In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).  Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983))…Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.  See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).”
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. 112(a).
Response to Applicant’s Remarks
Applicant guides the Examiner to paragraphs [0072] and [00137] of the specification.  This disclosure has been carefully considered, however, it appears to be mere guidance and does not set forth the adequate written support of the aforementioned limitations.  As stated in the rejection, there is no disclosure drawn to a deleterious somatic mutation generically nor is there teaching drawn to both the presence of this mutation and a loss of ATM signaling.  The rejections stands for the reasons set forth above and those previously made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 45-46, 89-90 and 155-156 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 45-46, 89-90 and 155-156 have been amended to recite “a loss of ATM signaling” and “a deleterious somatic mutation in p53.”  It is not clear what constitutes a defect in “a loss of ATM signaling” or “a deleterious somatic mutation in p53” (emphasis added).  As such, the metes and bounds of the claims are unclear and the 112(b) rejection is proper.
Response to Applicant’s Remarks
Applicant alleges that “one of skill in the art would understand how to measure the level of ATM signaling and the activity of p53 in order to determine whether a particular cancer has a partial or complete loss of ATM signaling…”  It remains that the disclosure as filed fails to provide the metes and bounds of the term “loss.”  It is again noted that the term “deleterious” is not taught in the specification as filed.  The rejection is maintained for the reasons noted above and those previously made of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 13, 30-35, 45-46, 70-73, 76, 85, 87-91 and 155-156 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollard et al. (U.S. 2014/0044802) in view of Reaper et al. (Nature Chemical Biology, Vol. 7, July 2011).
Pollard et al. teach a method of treating cancer, specifically ovarian cancer, with administration of an effective amount of the elected compound, A-2 (claim 105).  The method is administered with an additional chemotherapeutic agent, such as carboplatin (paragraphs [0159], [0168], and [0169]).  The additional agent may be administered sequentially (paragraph [0102]).
	While the reference may not be anticipatory insofar as one must select ovarian cancer from various types of cancers using the disclosed compound of the genus taught in Pollard et al., it remains that it would have been obvious to a person skilled in the relevant art, in a self-evidence manner, to have selected this particular disorder detailed supra from the list of cancers that may be treated using the elected compound of Pollard et al. to arrive at a method of treating ovarian cancer with the elected compound.  The skilled person would have been motivated to do so by the unambiguous disclosure of each particular species of cancer type individually and alternatively as equally treatable via the disclosed elected compound taught by the reference.  This conclusion is supported by the fact that it has long been held in patent prosecution that a reference should be considered as expansively as is reasonably possible in determining the full scope of the contents within its four corners.
	Pollard et al. is silent on administration to a subject that is refractory to a platinating agent.

	The instant specification teaches that refractory “may refer to a proliferative disorder that progresses during treatment with an agent” (paragraph [0071]).
	One of ordinary skill in the art would have found it prima facie obvious before the effective filing date to administering the A-2 compound in combination with carboplatin to a patient who is refractory to a treatment with a platinating agent.  One would have been motivated to do so because the combination of agents is known to exhibit synergy and as such would effectively inhibit the progression of the ovarian cancer.  Therefore, one would have a reasonable expectation of success that together the A-2 compound and carboplatin would be therapeutically effective for treating ovarian cancer.
The variation of the dosing administration and schedule matter was well within the skill of the artisan before the effective filing date and would not have required undue experimentation or have been outside the realm of knowledge generally available to the skilled artisan.  Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, the age, weight, sex, diet and medical condition of the patient, severity of the disease, route of administration, pharmacological considerations, e.g., activity, efficacy, pharmacokinetics and toxicology profiles of the particular compound employed, whether a drug delivery system is utilized and whether the compound is administered as part of a drug combination. Thus, the dosage regimen and/or schedule of administration that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed. 
Regarding the “loss of ATM signaling” and “deleterious somatic mutation in p53”, it is noted that the teaching of an identical combination to an identical host must necessarily possess these same functional properties, even though such properties may not have been appreciated by the cited prior art at the time of the invention. This is because products of the same chemical composition cannot have mutually exclusive 
In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe includes functions and/or properties that are newly cited, or is identical to a product instantly claimed. In such a situation the burden is shifted to the Applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on" (205 USPQ 594, second column, first full paragraph). There is no requirement that a person of ordinary skill in the art would have recognized the newly cited function and/or property at the time of invention, so long as the function and/or property can be demonstrated to be reasonably expected to be present. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention"). Note that, even though Toro was decided in the context of inherent anticipation, considerations of inherent teachings arise both in the context of anticipation and obviousness (see, e.g., In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) or In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983) and MPEP §2112). In the instant case, the burden is now shifted to Applicant to prove that, in fact, the combination of the cited prior art does not possess these same claimed characteristics.
Response to Applicant’s Remarks
Applicant alleges that “the studies in Pollard administer the therapeutic agents simultaneously and continuously.”  As is stated in the basis of rejection, the Pollard does not solely teach “simultaneous and continuous” administration of the agents.  A preferred or exemplified embodiment does not constitute a teaching away from other embodiments disclosed within the four corners of the reference, including non-preferred embodiments.  Applicant is reminded that the disclosure of a reference must be considered 
Applicant alleges that “the unpredictability in the effectiveness of separating treatment of cancer cells with a platinating agent and an ATR inhibitor is even greater in the in vivo setting…” Applicant fails to advance any specific reasons or evidence, aside from Counsel’s own allegation, in support of this position.  This assertion by Counsel is an unsupported allegation and fails to take the place of evidence in the record.  Statements of this nature are clearly unpersuasive in accordance with the guidance provided at MPEP 2145, which states, “The arguments of counsel cannot take the place of evidence in the record.”
Applicant alleges that “the Examiner does not provide a rationale for how or why one of skill in the art would be led to Applicant’s particular dosing regimen… especially not with an expectation of success…”  It appears that Applicant is applying a standard of absolute predictability in order to find obviousness, which is not required.  Rather, to find obviousness, only a reasonable expectation of success is required.  Please see MPEP 2143.02 and In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  
Applicant allege that “none of the Examples of Pollard teach or suggest (and therefore no data as provided for) the combination of agents recited by Applicant’s invention…”  Applicant appears to be asserting that Pollard is not enabled because there is no data drawn to the combination of reference.  These arguments are unpersuasive because they are allegations unsupported by facts, which are specifically required to establish non-enablement of a reference.  See MPEP 2121[R-6](I) which states, “When the reference relied on expressly anticipates or make obvious all of the elements of the claimed invention, the reference is presumed to be enabled.  Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability.  In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).
The rejection is maintained for the reasons noted above and those previously made of record.


s 1, 10, 13, 20, 30-35, 45-46, 70-73, 85, 87-91 and 155 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huntoon et al. (Cancer Res., 73(12); 3683-91) in view of Falcon et al. (U.S. 2014/0134596).
Huntoon et al. teach a method of sensitizing ovarian cancer cells to cisplatin therapy with administration of an effective amount of the ATR inhibitor, VE-821 (abstract).  The VE-821 and cisplatin therapy are administered sequentially (Fig. 4). There is a need to increase sensitivity in order to counter the emergence of resistance (page 3683, left column).
Huntoon et al. are silent on (1) on administration of the elected compound and (2) administration to a subject that is refractory to a platinating agent.
Falcon et al. teach that the elected compound is an ATR inhibitor (paragraph [0026]).  The reference teaches that VE-821 and the elected compound (alternatively known as VE-822) inhibit ATR activity in a dose dependent manner (paragraph [0091]).
	One of ordinary skill in the art at the time of the invention would have found it prima facie obvious to employ the elected compound in combination with cisplatin in vivo in a patient for the treatment of ovarian cancer and one that is refractory to platinating agent with a reasonable expectation of success because of the efficacy of the elected compound in arresting ovarian cancer cell proliferation.  Motivation to do so would have flowed logically from the fact that (i) a combination of an ATR inhibitor and cisplatin are known to be effective at inhibiting ovarian cancer cells, (ii) the in vitro activity of the ATR inhibitor, would have a reasonable predictor of the same, or at least similar activity, when administered in vivo and (iii) a related ATR inhibitor is known to be effective at sensitizing ovarian cancer cells to cisplatin therapy wherein the presence of resistance to cisplatin is of concern.
The variation of the dosing administration and schedule matter was well within the skill of the artisan at the time of the invention and would not have required undue experimentation or have been outside the realm of knowledge generally available to the skilled artisan.  Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, the age, weight, sex, diet and medical condition of the patient, severity of the disease, route of 
Regarding the “loss of ATM signaling” and “deleterious somatic mutation in p53”, it is noted that the teaching of an identical combination to an identical host must necessarily possess these same functional properties, even though such properties may not have been appreciated by the cited prior art at the time of the invention. This is because products of the same chemical composition cannot have mutually exclusive properties because a chemical composition and its properties are inseparable. Thus, if the prior art teaches the components for administration in the same manner as instantly claimed, the properties Applicant discloses and/or claims must necessarily be present, absent factual evidence to the contrary. MPEP §2112.
In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe includes functions and/or properties that are newly cited, or is identical to a product instantly claimed. In such a situation the burden is shifted to the Applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on" (205 USPQ 594, second column, first full paragraph). There is no requirement that a person of ordinary skill in the art would have recognized the newly cited function and/or property at the time of invention, so long as the function and/or property can be demonstrated to be reasonably expected to be present. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention"). Note that, even though Toro was decided in the context of inherent anticipation, considerations of inherent teachings arise both in the context of anticipation and obviousness In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) or In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983) and MPEP §2112). In the instant case, the burden is now shifted to Applicant to prove that, in fact, the combination of the cited prior art does not possess these same claimed characteristics.
Response to Applicant’s Remarks
Applicant alleges that “Huntoon, like Pollard, teaches only simultaneous administration of a combination therapy.”  This is not found persuasive.  Figure 4 teaches sequential administration of the combination.  Applicant is reminded that a preferred or exemplified embodiment does not constitute a teaching away from other embodiments disclosed within the four corners of the reference, including non-preferred embodiments.  Applicant is reminded that the disclosure of a reference must be considered as expansively as is reasonably possible to determine the full scope of the disclosure and, as a result, is most certainly not limited to that which is preferred and/or exemplified.
Applicant alleges that “picking and choosing elements of a claim from a prior art reference is improper…Falcon is silent as to any sort of dosing regimen…”  As has been previously stated, Applicant is again reminded that rejections made under 35 U.S.C. 103(a) are based upon the combination of references.  As a result, focusing solely on the discrete teachings of each of the cited references in tantamount to examining each of them inside of a vacuum and fails to be persuasive in establishing non-obviousness because it is the combined teachings that are the basis for a proper conclusion of obviousness, not each individual reference alone.  In other words, it must be remembered that the references are relied upon in combination and are not meant to be considered separately.  To properly conclude obviousness of an invention does not require the claimed invention to be expressly suggested in its entirety by any one single reference under 35 U.S.C. 103(a).  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  Please reference In re Young, 403 F.2d 754, 159 USPQ 725 (CCPA 1968) and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant alleges that “Example 5 describes unexpected results…”  Example 5 has been reviewed and it is not clear what is unexpected.  The results are expected per the basis of each of the obviousness rejections presented above.  Regarding Example 3, detailed on page 23 of 27 of the response, it appears that the results are limited to “a subject with platinum and antimetabolite refractory metastatic high grade serious ovarian cancer having gBRCA1 Q1111Nfs*mutation and TP53 Y220C missense deleterious somatic mutation with peritoneal, liver and nodal disease…” This patient population is not commensurate in scope with the breadth of the instant claims.
The rejection is maintained for the reasons noted above and those previously made of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 10-13, 30-35, 45-46, 70-73, 84-85, 87-91 and 155-156 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 8,841,308 (herein referred to as ‘308) in view of Huntoon et al. (Cancer Res., 73(12); 3683-91).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘308 teach that a method of sensitizing cells to DNA damaging agents in a patient comprising administration of the elected compound.  The specification defines DNA damaging agent to include cisplatin and carboplatin (column 290 of ‘308).
The claims of ‘308 are silent on (1) administration to a subject that is refractory to a platinating agent. and (2) the schedule of administration. 
Huntoon et al. teach a method of sensitizing ovarian cancer cells to cisplatin therapy with administration of an effective amount of the ATR inhibitor, VE-821 (abstract).  There is a need to increase sensitivity in order to counter the emergence of resistance (page 3683, left column).
One of ordinary skill in the art at the time of the invention would have found it prima facie obvious to employ the elected compound in combination with cisplatin in vivo in a patient for the treatment of ovarian cancer and one that is refractory to platinating agent with a reasonable expectation of success because of the efficacy of the elected compound in arresting ovarian cancer cell proliferation.  Motivation to do so would have flowed logically from the fact that (i) a combination of an ATR inhibitor and cisplatin are known to be effective at inhibiting ovarian cancer cells, (ii) the in vitro activity of the ATR inhibitor, would have a reasonable predictor of the same, or at least similar activity, when in vivo and (iii) a related ATR inhibitor is known to be effective at sensitizing ovarian cancer cells to cisplatin therapy wherein the presence of resistance to cisplatin is of concern.
The variation of the dosing administration and schedule matter was well within the skill of the artisan at the time of the invention and would not have required undue experimentation or have been outside the realm of knowledge generally available to the skilled artisan.  Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, the age, weight, sex, diet and medical condition of the patient, severity of the disease, route of administration, pharmacological considerations, e.g., activity, efficacy, pharmacokinetics and toxicology profiles of the particular compound employed, whether a drug delivery system is utilized and whether the compound is administered as part of a drug combination. Thus, the dosage regimen and/or schedule of administration that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed. 
Regarding the “loss of ATM signaling” and “deleterious somatic mutation in p53”, it is noted that the teaching of an identical combination to an identical host must necessarily possess these same functional properties, even though such properties may not have been appreciated by the cited prior art at the time of the invention. This is because products of the same chemical composition cannot have mutually exclusive properties because a chemical composition and its properties are inseparable. Thus, if the prior art teaches the components for administration in the same manner as instantly claimed, the properties Applicant discloses and/or claims must necessarily be present, absent factual evidence to the contrary. MPEP §2112.
In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe includes functions and/or properties that are newly cited, or is identical to a product instantly claimed. In such a situation the burden is shifted to the Applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on" (205 USPQ 594, second column, first full paragraph). There is no requirement that a person of ordinary skill in the art would have recognized the newly cited function and/or property at the Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention"). Note that, even though Toro was decided in the context of inherent anticipation, considerations of inherent teachings arise both in the context of anticipation and obviousness (see, e.g., In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) or In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983) and MPEP §2112). In the instant case, the burden is now shifted to Applicant to prove that, in fact, the combination of the cited prior art does not possess these same claimed characteristics.
The arguments presented herein have been addressed above for the obviousness rejections.

Newly presented:
Claims 1, 10-13, 30-35, 45-46, 70-73, 84-85, 87-91 and 155-156 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 8-11 of U.S. Patent No. 10,478,430 (herein referred to as ‘430) in view of Huntoon et al. (Cancer Res., 73(12); 3683-91).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘430 teach:

    PNG
    media_image1.png
    494
    392
    media_image1.png
    Greyscale

This compound is administered in combination with carboplatin (claim 10).
The claims of ‘430 are silent on (1) administration to a subject that is refractory to a platinating agent and (2) the schedule of administration. 
One of ordinary skill in the art before the effective filing date would have found it prima facie obvious to employ the elected compound in combination with cisplatin in vivo in a patient for the treatment of ovarian cancer and one that is refractory to platinating agent with a reasonable expectation of success because of the efficacy of the elected compound in arresting ovarian cancer cell proliferation.  Motivation to do so would have flowed logically from the fact that (i) a combination of an ATR inhibitor and cisplatin are known to be effective at inhibiting ovarian cancer cells, (ii) the in vitro activity of the ATR inhibitor, would have a reasonable predictor of the same, or at least similar activity, when administered in vivo and (iii) a related ATR inhibitor is known to be effective at sensitizing ovarian cancer cells to cisplatin therapy wherein the presence of resistance to cisplatin is of concern.


The variation of the dosing administration and schedule matter was well within the skill of the artisan at the time of the invention and would not have required undue experimentation or have been outside the realm of knowledge generally available to the skilled artisan.  Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, the age, weight, sex, diet and medical condition of the patient, severity of the disease, route of administration, pharmacological considerations, e.g., activity, efficacy, pharmacokinetics and toxicology profiles of the particular compound employed, whether a drug delivery system is utilized and whether the compound is administered as part of a drug combination. Thus, the dosage regimen and/or schedule of administration that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.
Regarding the “loss of ATM signaling” and “deleterious somatic mutation in p53”, it is noted that the teaching of an identical combination to an identical host must necessarily possess these same functional properties, even though such properties may not have been appreciated by the cited prior art at the time of the invention. This is because products of the same chemical composition cannot have mutually exclusive properties because a chemical composition and its properties are inseparable. Thus, if the prior art teaches the components for administration in the same manner as instantly claimed, the properties Applicant discloses and/or claims must necessarily be present, absent factual evidence to the contrary. MPEP §2112.
In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe includes functions and/or properties that are newly cited, or is identical to a product instantly claimed. In such a situation the burden is shifted to the Applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on" (205 USPQ 594, second column, first full paragraph). There is no requirement that a person of ordinary skill in the art would have recognized the newly cited function and/or property at the Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention"). Note that, even though Toro was decided in the context of inherent anticipation, considerations of inherent teachings arise both in the context of anticipation and obviousness (see, e.g., In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) or In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983) and MPEP §2112). In the instant case, the burden is now shifted to Applicant to prove that, in fact, the combination of the cited prior art does not possess these same claimed characteristics.


CONCLUSION
No claim is found to be allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628